SWYGERT, Senior Circuit Judge,
dissenting.
Gary Waldron and several friends had just met and were conversing in front of the Marion County Public Library in Indianapolis when they were confronted by four police officers. They were detained for an hour, and during that time were accused of being homosexuals, told “there are only faggots, thieves and police out here at this time of night,” and threatened with arrest for loitering. The officers then ordered them to return to their cars and told Waldron that he would be arrested for loitering if he returned to the area at night. In light of this threat, Waldron has not associated with friends or walked at night in the downtown Indianapolis parks near the library or around the Circle. •
It is now three years after the event and more than two years after Waldron filed his suit, but the majority does not address the merits of Waldron’s challenge to the loitering ordinance. Instead, the majority holds that abstention is appropriate. At the same time, however, the majority acknowledges not only that Waldron has asserted a facial challenge but also that abstention is unlikely to be appropriate when a statute or ordinance is challenged on its face. I therefore believe that the majority opinion can only be read to stand for the proposition that the federal courts must abstain whenever the case involves a facial challenge to a state law on grounds of vagueness and over-breadth, unless the litigant can first produce a state court judgment that the law in question applies to the specific conduct in which the litigant has already engaged. Why this hypothetical litigant is then entitled to a federal court determination of the facial sufficiency of a law when Waldron at this time is not so entitled remains unclear. The result in this case might be understandable if Waldron presently lacked standing to assert a facial challenge, but the majority does not suggest this. It also might be understandable if the abstention doctrine focused only a litigant’s attack on the statute as applied to his previous conduct, but it does not. I therefore find myself in dissent.
I
Although all citizens have the right to be judged under constitutionally valid statutes and ordinances, a citizen does not have standing to challenge the constitutional sufficiency of a particular law unless he suffers direct injury by its enforcement. See, e.g., City of Los Angeles v. Lyons, _ U.S. *1356_, 103 S.Ct. 1660, 1665, 75 L.Ed.2d 675 (1983); Golden v. Zwickler, 394 U.S. 103, 108-110, 89 S.Ct. 956, 959-960, 22 L.Ed.2d 113 (1969). The requisite injury may derive from actual threats of future arrest rather than arrest itself. See, e.g., Ellis v. Dyson, 421 U.S. 426, 434, 95 S.Ct. 1691, 1696, 44 L.Ed.2d 274 (1975); O’Shea v. Littleton, 414 U.S. 488, 493-97, 94 S.Ct. 669, 674-76, 38 L.Ed.2d 674 (1974). Thus a citizen who claims he is being deterred from exercising his constitutional rights because of a legitimate fear of arrest under a particular statute is not required first to expose himself to prosecution before challenging that statute. See, e.g., Steffel v. Thompson, 415 U.S. 452, 459, 94 S.Ct. 1209, 1215, 39 L.Ed.2d 505 (1979). Finally, if a litigant has met the injury requirement, he then may attack the constitutional sufficiency of the law either on its face or as applied to the facts of the specific case. See, e.g., Kolender v. Lawson, _ U.S. _, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983); Babbitt v. United Farm Workers, 442 U.S. 289, 297-305, 99 S.Ct. 2301, 2308-2312, 60 L.Ed.2d 895 (1979); Gooding v. Wilson, 405 U.S. 518, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972); Papachristou v. City of Jacksonville, 405 U.S. 156, 92 S.Ct. 839, 31 L.Ed.2d 110 (1972); Thornhill v. Alabama, 310 U.S. 88, 60 S.Ct. 736, 84 L.Ed. 1093 (1940).
In this case, there is no question that Waldron has standing to challenge the constitutionality of the Indianapolis loitering ordinance. He was detained by police acting under apparent authority of the loitering ordinance, was threatened with future arrest, and has been deterred from associating with friends or walking in certain areas of Indianapolis at night. He has sought relief in federal court based on his allegation that the ordinance violates his rights secured by the first and fourteenth amendments to the United States Constitution. More specifically, he has properly challenged the ordinance as being vague and overbroad on its face and as applied to his conduct on November 1, 1980.
II
Even though Waldron is properly seeking federal relief from the enforcement of an ordinance he claims is facially defective, the majority, by its application of the Pullman abstention doctrine, has in essence required him first to exhaust a state remedy. See Railroad Comm’n v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). I believe this result is contrary to Supreme Court decisions delineating the scope of both the Pullman doctrine and the principles of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
The Supreme Court discussed the applicability of the Pullman abstention doctrine to cases involving claims that a statute is unconstitutionally vague and overbroad in Baggett v. Bullitt, 377 U.S. 360, 84 S.Ct. 1316, 12 L.Ed.2d 377 (1964). Baggett and others had attacked the facial validity of two Washington statutes requiring state employees to take oaths as conditions of employment. After determining that abstention was inappropriate, the Court held that both' statutes were invalid because they were unduly vague and overbroad. Although the Court recognized that abstention may be appropriate when vagueness is at issue, it indicated that abstention is appropriate only when the unsettled issue of state law concerns the applicability of the challenged statute to a certain person or to certain defined activities. Baggett, supra, 377 U.S. at 376-77, 84 S.Ct. at 1325. Resolution of these unsettled issues, which would 'turn on a choice from only several alternative interpretations of the state statute, then might eliminate the constitutional questions.
In contrast, abstention is inappropriate when the plaintiffs unquestionably are subject to the statute’s prohibitions and they question not just whether it permits them to engage in specific activities, but rather claim that they cannot even define the range of activities in which they might lawfully engage in the future. In such a case, where the statute is open to numerous different interpretations, it is doubtful that a state court’s abstract construction of the statute in a declaratory judgment action *1357could eliminate the vagueness of the terms in the statute. Consequently, extensive adjudications involving a variety of factual situations might be necessary to bring the statute into conformity with the Constitution, but the abstention doctrine does not require this. Baggett, supra, 377 U.S. at 378, 84 S.Ct. at 1326. Moreover, abstention is particularly inappropriate where the impact of the statute on first amendment rights is uncertain. Then not only is further constitutional adjudication unlikely to be avoided, but constitutionally-protected conduct may be deterred while the courts are resolving the issues in a piecemeal fashion. Baggett, supra, 377 U.S. at 378-79, 84 S.Ct. at 1326.
Regardless of the academic debate over the abstention doctrine, the Supreme Court has not undermined the Baggett rationale in subsequent cases. See, e.g., Babbitt v. United Farm Workers, supra, 442 U.S. at 307-08, 99 S.Ct. at 2313-14; Procunier v. Martinez, 416 U.S. 396, 401-02, 94 S.Ct. 1800, 1805-06, 40 L.Ed.2d 224 (1974); Steffel v. Thompson, supra, 415 U.S. at 474-75 nn. 21, 22, 94 S.Ct. at 1223-24 nn. 21, 22. Indeed, the Court has made plain that not every vagueness challenge to an uninterpreted statute or ordinance constitutes a proper case for abstention. In Babbitt, for example, the Court considered whether the district court should have abstained from deciding whether the criminal penalty provision of an Arizona farm labor statute was unconstitutionally vague.1 The Court held that abstention was appropriate, but it relied on the Baggett rationale in reaching this conclusion. See Babbitt, supra, 442 U.S. at 307-08, 99 S.Ct. at 2313-14. The unsettled issue of state law in Babbitt was simply whether a person would be subject to criminal penalties for any violation of the statute or only for violations of certain sections. Because this uncertainty could be easily resolved in a single proceeding and extensive adjudication would not be, required to bring the statute within the bounds of permissible constitutional certainty, abstention was appropriate.
Waldron’s claim, like that of the plaintiffs in Baggett, does not merely focus on whether the law in question is constitutionally deficient as applied to specific conduct.2 Rather, Waldron argues that the Indianapolis loitering ordinance on its face is so vague that it fails in specifying any standard of lawful conduct. There is no question that Waldron, as a resident of Indianapolis, is subject to the provisions of the ordinance. Given the threat of future arrest under this ordinance, his concern is not only that he may be arrested if he meets with friends outside the county library at night, but that he cannot apprehend what other conduct will expose him to arrest. The vagueness he claims is inherent in numerous phrases of the ordinance could not be eliminated by abstract construction of the phrases in a single declaratory judgment action, but rather would require extensive litigation involving a variety of factual situations. Abstention under the Pullman doctrine is therefore inappropriate.
Nor do the principles of Younger v. Harris, supra, support abstention in this case. Under Younger, the federal courts are generally precluded from interfering with ongoing state criminal prosecutions because of principles of judicial economy as well as concern for proper state/federal relations. Younger, supra, 401 U.S. at 43-44, 91 S.Ct. at 750. When only a threat of a statute *1358prosecution exists, however, litigants are entitled to seek redress in a federal forum for an alleged deprivation of constitutional rights. Wooley v. Maynard, 430 U.S. 705, 97 S.Ct. 1428, 51 L.Ed.2d 752 (1977); Doran v. Salem Inn, Inc., 422 U.S. 922, 95 S.Ct. 2561, 45 L.Ed.2d 648 (1975); Steffel v. Thompson, supra, 415 U.S. at 452, 94 S.Ct. at 1212. It is not because of chance that these litigants may seek federal relief, it is because the Supreme Court in this context has refused to require exhaustion of state remedies. See, e.g., Steffel, supra, 415 U.S. at 473, 94 S.Ct. at 1222.
Since there is no pending state prosecution against Waldron, he is entitled to a federal forum. The principles of Younger do not come into play. Moreover, abstention will in effect require Waldron to exhaust a state remedy when neither Younger nor Baggett indicate that such a requirement is appropriate in this case. I therefore believe this court should have decided the merits of Waldron’s constitutional challenge.
Ill
Waldron asserts that the Indianapolis loitering ordinance is unduly vague and therefore violative of the due process clause of the fourteenth amendment. He also claims that the ordinance is overbroad in that it impermissibly infringes upon first amendment rights. Because I agree that the ordinance is unconstitutionally vague, I will not specifically address the overbreadth claim.
As a basic principle of due process, the void-for-vagueness doctrine reflects important societal values in the fair and nonarbitrary application of criminal laws. The doctrine requires a statute or ordinance to define the offense with sufficient definiteness that ordinary people can understand what conduct is prohibited. Otherwise, a citizen would not have fair notice of what he must do to conform his behavior to the law. Kolender v. Lawson, _ U.S. _, 103 S.Ct. 1855, 75 L.Ed.2d 903 (1983); Smith v. Goguen, 415 U.S. 566, 94 S.Ct. 1242, 39 L.Ed.2d 605 (1974); Grayned v. City of Rockford, 408 U.S. 104, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972); Papachristou v. City of Jacksonville, 405 U.S. 156, 92 S.Ct. 839, 31 L.Ed.2d 110 (1972). A related concern is that vague statutes may unnecessarily inhibit the exercise of first amendment freedoms, because uncertain meanings will lead citizens to “steer far wider of the unlawful zone than if the boundaries of the forbidden areas were clearly marked.” Grayned, supra, 408 U.S. at 109, 92 S.Ct. at 2299. See also Kolender v. Lawson, supra, _ U.S. at _, 103 S.Ct. at 1859, n. 8. More importantly, a statute or ordinance must also provide explicit standards for those who will apply them so that arbitrary and discriminatory enforcement will be avoided. Without sufficient guidelines, policemen, prosecutors, and juries would be permitted to base their decisions on ad hoc and subjective considerations. Kolender, supra, _ U.S. _, 103 S.Ct. at 1858-59; Smith, supra, 415 U.S. at 575, 94 S.Ct. at 1248; Grayned, supra, 408 U.S. at 108-09, 92 S.Ct. at 2298-99.
Because the considerations above will not apply with equal force to all situations, the degree of clarity demanded by the Constitution depends in part on the nature of the enactment. Village of Hoffman Estates v. Flipside Hoffman Estates, Inc., 455 U.S. 489, 498-99, 102 S.Ct. 1186, 1193, 71 L.Ed.2d 362 (1982). If the enactment controls individual behavior, imposes criminal sanctions, and threatens to inhibit the exercise of constitutionally-protected rights, greater definiteness is required. See id. The law then may be held unconstitutionally vague on its face even if it is not vague in all of its possible applications. Kolender, supra, _ U.S. at _, 103 S.Ct. at 1859 n. 8.
Waldron’s challenge to the Indianapolis loitering ordinance should be judged under a stringent standard. The ordinance is directed toward individual behavior rather than business conduct. It imposes the ultimate sanction of a fine, but also subjects those who violate its terms to arrest and the concomitants of lawful search and police records. Of even greater importance is the ordinance’s effect on the fundamental rights of freedom of speech, assembly, and *1359movement. See, e.g., Kolender, supra, _ U.S. at _, 103 S.Ct. at 1859-60; Hoffman Estates, supra, 455 U.S. at 499, 102 S.Ct. at 1193; Papachristou, supra, 405 U.S. at 162-64, 92 S.Ct. at 843-44.
In many of its applications, the Indianapolis loitering ordinance fails to meet the constitutional requirement of definiteness. Read as a whole, the ordinance contains no standard for determining what conduct is prohibited. See Coates v. Cincinnati, 402 U.S. 611, 614, 91 S.Ct. 1686, 1688, 29 L.Ed.2d 214 (1971). It vests almost complete discretion in police officers to determine whether an individual has violated its terms. See Kolender, supra, _ U.S. _, 103 S.Ct. at 1859-60. Although the ordinance was based on the Model Penal Code formulation,3 it departs from the model statute to the point of meaninglessness.4 The four additional clauses of the Indianapolis ordinance that supposedly modify the general proscription against loitering contained in clause (a) do not clarify its meaning; they completely obfuscate it.
*1360Loitering under clause (a) of the Indianapolis ordinance is prohibited, for example, if it “would create or cause to be created ... danger of a breach of the peace.” The Indiana courts have construed the phrase “breach of peace,” see Census Federal Credit Union v. Wann, 403 N.E.2d 348, 350-51 (Ind.App.1980), but I fail to see how this interpretation clarifies what conduct would “cause to be created [a] danger of a breach of the peace.” Similarly, the ordinance prohibits loitering if it “would create or cause to be created ... the unreasonable danger of a disturbance to the comfort and repose of any person.” The Supreme Court has held, however, that proscribing behavior which “annoys” others violates due process, see Coates, supra, and the Indianapolis ordinance proscribes almost identical conduct.
The general proscription of clause (a) is not itself devoid of ambiguities and circularities. When or in what manner do law-abiding citizens loiter or prowl? How can one know whether he has a lawful reason for remaining in the street when it is unclear what the ordinance makes unlawful? Moreover, clause (d) of the ordinance creates additional problems of arbitrary enforcement and conviction. Under one interpretation, this clause permits conviction if a person’s explanation for his conduct was not believed by the police officers. Such a delegation of decisionmaking authority based not on an objective standard but instead on subjective impressions opens the door to arbitrary arrests and convictions. See Kolender, supra.
The real potential for arbitrary and discriminatory enforcement of the Indianapolis loitering ordinance is amply illustrated by the threat of arrest made to Gary Waldron and his friends. The indefiniteness of the ordinance provides insufficient guidelines for those who must enforce it and no standard of conduct for those who are subject to it. This uncertainty may also deter the exercise of basic constitutional freedoms. For all the reasons stated above, I therefore believe that clauses (a) and (d) of the Indianapolis Loitering Ordinance are void for vagueness.

. The Court also considered whether the district court should have abstained with respect to the plaintiffs’ first amendment challenges to the election procedures provision and the consumer publicity provision of the statute. The Court held that abstention was appropriate on the issue of the constitutionality of the consumer publicity provision, but was inappropriate regarding the election provision because a state court construction of the latter provision would not obviate the need for deciding the constitutional issue or materially alter the question to be decided. Babbitt, supra, 442 U.S. at 305-06, 308-12, 99 S.Ct. at 2312, 2314-16.


. In Baggett, the plaintiffs contended that the Washington statutes were facially invalid without challenging the statute as applied. The Court decided abstention was inappropriate without examining, or even mentioning, what specific conduct the plaintiffs had previously engaged in or intended to pursue in the future.


. The Model Penal Code of the American Law Institute, § 250.6 (1980), provides as follows:

Loitering or Prowling.

A person commits a violation if he loiters or prowls in a place, at a time, or in a manner not usual for law-abiding individuals under circumstances that warrant alarm for the safety of persons or property in the vicinity. Among the circumstances which may be considered in determining whether such alarm is warranted is the fact that the actor takes flight upon appearance of a peace officer, refuses to identify himself, or manifestly endeavors to conceal himself or any object. Unless flight by the actor or other circumstance makes it impracticable, a peace officer shall prior to any arrest for an offense under this section afford the actor an opportunity to dispel any alarm which would otherwise be warranted, by requesting him to identify himself and explain his presence and conduct. No person shall be convicted of an offense under this Section if the peace officer did not comply with the preceding sentence, or if it appears at trial that the explanation given by the actor was true and, if believed by the peace officer at the time, would have dispelled the alarm.


. The loitering ordinance, section 20-9(a) of the Code of Indianapolis and Marion County provides as follows:
(a) LOITERING. No person shall loiter or prowl in a place, at a time or in a manner not usual for law abiding citizens, under circumstances that warrant a justifiable and reasonable alarm or immediate concern for the safety of persons or property in the vicinity, in any public way, street, highway, place, or alley and refuse to obey the lawful command of a police officer to move on or provide to said police officer a lawful reason for remaining on said public way, street, highway, place or alley if the alleged loitering by said person would create or cause to be created any of the following:
(1) Danger of a breach of the peace;
(2) The unreasonable danger of a disturbance to the comfort and repose of any person acting lawfully on or in a public way, street, highway, place, or alley reserved for pedestrians;
(3) The obstruction or attempted obstruction of the free normal flow of vehicular traffic or the normal passage of pedestrian traffic upon any public way, street, highway, place, or alley;
(4) The obstruction, molestation or interference or attempt to obstruct, molest or interfere with any person lawfully on or in a public way, street, highway, place, or alley to fear for his or her safety.
(c) No persons shall be convicted under this section if the police officer failed to comply with the procedure outlined herein.
(d) No person shall be convicted under this section if it appears at trial that the explanation given by the person is true and, if believed by the police would:
(1) have dispelled the fear for human safety;
(2) have dispelled the concern for safety of property;
(3) have dispelled the fear of a breach of the peace;
(4) have provided a justifiable reason for obstructing vehicular or pedestrian traffic, subject to the discretion of the court.
(e) If a person takes flight upon appearance of a police officer, who identifies himself as such, or refuses to identify himself, or attempts to conceal himself, said police officer has probable cause to believe a violation of this section has occurred and is hereby duly authorized to make an arrest.
(f) Any person, firm or corporation who violates the provisions of the section and is found guilty for said violation shall be fined not less than twenty-five dollars ($25.00) or more than five hundred dollars ($500.00) for each offense and a separate offense shall be deemed committed on each day during which a violation occurs or continues.
(g) The provisions of this section shall not apply to solicitation for any lawful business or any lawful charity licensed by the Charities Solicitation Commission of the City.